To compel the police commissioners to reinstate relator upon the police force, and the Common Council to pay to relator his salary while under suspension.
The circuit judge denied the writ. Affirmed February 18, 1897, with costs.
*1212Relator was removed, in December, 1894, and apparently-acquiesced in tbe action of tbe board, and on March 12, 1896, the petition in the present case was filed. It appeared, however, by the return that on January 8, 1896, relator had been removed regularly, so that he is not entitled to be reinstated. The other question is ruled by Wilkinson vs. Police Commissioners, Supra.